
	
		I
		112th CONGRESS
		1st Session
		H. R. 405
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2011
			Mr. Graves of
			 Missouri introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 49, United States Code, to establish
		  additional goals for airport master plans, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Airport Master Plan Customer Convenience Enhancement,
			 Security, and Sustainability Act of 2011 or the
			 ACCESS Act of 2011.
		2.AIRPORT MASTER
			 PLANSSection 47101 of title
			 49, United States Code, is amended by adding at the end the following:
			
				(i)Additional goals
				for airport master plansIn
				addition to the goals set forth in subsection (g)(2), the Secretary of
				Transportation shall encourage (including through Federal Aviation
				Administration advisory circulars) airport sponsors and State and local
				officials to consider in airport master plans the following:
					(1)Customer
				convenience.
					(2)Airport ground
				access.
					(3)Access to airport
				facilities.
					.
		
